UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 25, 2012 STEVIA NUTRA CORP. (Exact name of registrant as specified in its charter) Nevada 333-170128 27-3038945 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 37 Bannisters Road, Corner Brook, Newfoundland, Canada A2H 1M5 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (709) 660-3056 AAA BEST CAR RENTAL INC. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Effective January 25, 2012, the Nevada Secretary of State accepted for filing of a Certificate of Amendment to our Articles of Incorporation to change our name from AAA Best Car Rental Inc. to Stevia Nutra Corp. and to increase our authorized capital from 75,000,000 to 200,000,000 shares of common stock, par value of $0.001.Our preferred stock will remain unchanged.The Certificate of Amendment is attached to this Current Report as Exhibit 3.1 The name change and the increase of our authorized capital were approved on January 11, 2012 by 76.92% of the holders of our common stock by way of a written consent resolution. The amendments are currently in review with the Financial Industry Regulatory Authority (“FINRA”) and the U.S. Securities and Exchange Commission.We will announce the completion of FINRA review and the effectiveness of these changes on the market by filing a Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits Certificate of Amendment SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEVIA NUTRA CORP. /s/ Brian W. Dicks Brian W. Dicks President and Director Date: January 30, 2012
